DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed October 15, 2021.  Claims 9 and 13-17 are currently pending.

Terminal Disclaimer
Power of Attorney —On or After September 16, 2012 
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08) 
Re-submit the TD along with a Power of Attorney and no additional fees required.

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.
The claims 9 and 13-17 are still rejected under Non-Statutory Double Patenting. The Applicant needs to file a Power of Attorney with a re-submitted Terminal Disclaimer.
The objections to claim 9 and 17 have been overcome by amendments made to claims on October 15, 2021, as well as the 25 USC 112 rejections to claims 13 and 15 have been overcome with amendments made on October 15, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12-16 of U.S. Patent No. 10914047. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of detecting monitors the transmitted second signal light to detect transient changes in the second signal light indicative of at least one of a vibration, a motion and a handling of at least one of the monitoring fiber and the at least one detector, where a first light signal is reflected by a detector in the monitor fiber to the closure monitor and the second light signal is transmitted to the intrusion monitor, where the first light signal and second light signal are multiplexed together and the monitor fiber receives the multiplexed signal light is taught by the present application and patent 10914047.
In regards to claim 9, 10914047 teaches a system for detecting an intrusion of at least one of a monitoring fiber and a detector (claim 8) comprising: a closure monitor and an intrusion monitor (claim 8, lines 3-4), a first signal generator and a second signal generator (claim 8, lines 4-6); a multiplexer (claim 8, line 7); and at least one detector 
In regards to claim 13, 10914047 teaches the system of claim 9, wherein the first signal generator comprises one of a laser, a light emitting diode or other broadband light source and a variable wavelength source (claim 12). 
In regards to claim 14, 10914047 teaches the system of claim 9, wherein the first signal generator is configured to generate a continuous wave (CW) light of one of a single wavelength and a narrow wavelength (claim 13).
In regards to claim 15, 10914047 teaches the system of claim 9, wherein the at least one detector comprises a Fiber Bragg Grating (FBG) reflector (claim 14). 
In regards to claim 16, 10914047 teaches the system of claim 9, wherein the multiplexer is one of a dense wavelength division multiplexer (DWDM); a filter wavelength division multiplexer (WDM); a thin film WDM; a coarse wavelength division 
In regards to claim 17, 10914047 teaches a system for detecting an intrusion of at least one of a monitoring fiber and a detector (claim 16) comprising: a closure monitor, a first signal generator (claim 16, lines 3-4); an intrusion monitor (claim 16, line 5); the monitoring fiber having a first end and a second end (claim 16, line 6); at least one detector attached to the monitoring fiber (claim 16, line 7); wherein the at least one detector reflects the first signal light, and a data device, a second signal generator (claim 16, lines 7-9 and 18-21); a multiplexer (claim 16, line 10); at least one active fiber actively carrying data (claim 16, lines 11-12); and a demultiplexer (claim 16, line 13), wherein the first signal generator generates and transmits a first signal light having a first wavelength (claim 16, lines 14-16), the monitoring fiber receives the transmitted first signal light via the first end of the monitoring fiber and carries the reflected portion of the first signal light from the at least one detector to the closure monitor (claim 16, lines 17- 21), and carries a non-reflected portion of the first signal light via the second end of the monitoring fiber (claim 16, lines 22-23), the second signal generator of the data device generates and transmits a second signal light having a second wavelength (claim 16, lines 24-26), the multiplexer multiplexes the non-reflected portion of the first signal light and the second signal light (claim 16, lines 27-28), the active fiber receives the transmitted multiplexed signal light via the first end of the active fiber (claim 16, lines 29- 31), and carries the multiplexed signal light to the second end of the active fiber to the demultiplexer (claim 16, lines 32-33), and wherein the demultiplexer separates the nonreflected portion of the first signal light having a first wavelength and the second signal light having a second wavelength, and the intrusion monitor receives the non-reflected portion of the first signal light from the demultiplexer (claim 16, lines 34-39), and monitors the non-reflected portion of the first signal light to detect transient changes in the non-reflected portion of the first signal light indicative of at least one of a vibration, a motion and a handling of at least one of the monitoring fiber and the at least one detector (claim 16, lines 40-45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878